Electronically Filed
                                                      Supreme Court
                                                      SCWC-11-0000814
                                                      31-JUL-2013
                                                      02:08 PM



                          SCWC-11-0000814



            IN THE SUPREME COURT OF THE STATE OF HAWAI'I





        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,



                                vs.



         CHONG HUNG HAN, Petitioner/Defendant-Appellant.





         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-11-0000814; FC-CR. NO. 10-1-1098)



                        ORDER OF CORRECTION

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


            Upon review of the Opinion of the court filed on June


19, 2013, it appears that sections VIII and IX are repetitive. 


Therefore,


            IT IS HEREBY ORDERED that part of section IX (lines 5­

12 on page 23 and lines 1-6 on page 24) is deleted.   The


subsequent section roman numerals are changed to reflect the


deletion.   Additionally, in footnote 8, lines 1-3 are deleted.

            The Clerk of the Court is directed to take all


necessary steps to notify the publishing agencies of these


changes.


            DATED:   Honolulu, Hawai'i, July 31, 2013.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Simeon R. Acoba, Jr.

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack




                                   2